Court of Appeals
of the State of Georgia


                                        ATLANTA,____________________
                                                 April 27, 2017


The Court of Appeals hereby passes the following order:


A17A1474. ALAN KONWINSKI v. THE STATE.

      In 2009, Alan Konwinski pled guilty to rape, two counts of aggravated sodomy,
and sexual exploitation of a minor. He subsequently filed a pro se motion to set aside
a void sentence and withdraw his guilty plea. The trial court denied the motion, and
we dismissed Konwinski’s appeals because they were untimely and moot. Case Nos.
A16A1984, A16A1985 (decided July 11, 2016). Konwinski then filed a petition to
correct sentence and withdraw his guilty plea, arguing that his sentence for sexual
exploitation of a minor was void because it violated OCGA § 17-10-6.2’s split
sentence requirement for sexual offenses. The trial court granted Konwinski’s
petition, vacated the sentence, plea, and conviction entered on the sexual exploitation
of a minor count, dismissed the petition with respect to the other count, and directed
the State to place Konwinski on the next available trial calendar. Konwinski appeals
from this order. We, however, lack jurisdiction.
      Because this action remains pending before the trial court, Konwinski was
required to use the interlocutory appeal procedures – including obtaining a certificate
of immediate review from the trial court – to appeal the order granting his petition to
correct his sentence and withdraw his guilty plea. See OCGA § 5-6-34 (b); Keller v.
State, 275 Ga. 680, 680-681 (571 SE2d 806) (2002) (a criminal case remains pending
until the court enters a written judgment of conviction and sentence); Crolley v. State,
182 Ga. App. 2, 2-3 (1) (354 SE2d 864) (1987) (same). Konwinski’s failure to follow
the requisite procedures deprives us of jurisdiction to consider this appeal, which is
hereby DISMISSED.




                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/27/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.